DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.       Claims 2, 6-7 have been amended, claims 3, 8 have been withdrawn, and claims 1-12 are pending as amended on 03/01/22. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Priority
6.         This application is a 371 of PCT/US18/40302 06/29/2018; PCT/US18/40302 has PRO 62/527,675 06/30/2017.

Response to Amendment
7.         Applicant's amendment filed on 03/01/22, has been fully considered and entered. 
Response to Arguments
8.         Applicant's arguments with respect to rejection(s) of claims 2, 6-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 03/01/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
9.         Applicant’s arguments with respect to the rejection(s) of claims 1-2, 4, 7, 9-11 under 35 U.S.C. 103 as being  unpatentable over Frank (US 4439332) in view of Bleeker (US 4670550) and Dwarakanath (US 2016/0122622), claim 5 under 35 U.S.C. 103 as being  unpatentable over Frank in view of Bleeker, Dwarakanath, and Alwattari (US 2016/0289526), claim 6 under 35 U.S.C. 103 as being unpatentable over Frank in view of Bleeker, Dwarakanath, and Sanders (US 8973668), and claim 12 under 35 U.S.C. 103 as being unpatentable over Frank in view of Bleeker, Dwarakanath, and Pich (US 2011/ 0118153) filed on 03/01/22, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.

Scope of the Elected Invention
10.        Claims 1-12 are pending in this application. Claims 3, 8 have been withdrawn in an amendment filed on 03/01/22. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-2, 4-7, 9-12, drawn to a composition and species: (i) amount of acrylamide (co)polymer: at least about 39 % by weight one or more acrylamide-(co)polymers (claim 2), (ii) aqueous solution: produced water (claim 4), (iii) filter ratio: a FR1.2 of about 1.1 to 1.3” (claim 7), and (iv) hydrophobic liquid: paraffin hydrocarbons (claim 9).

Claim Rejections - 35 USC § 102
11.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.       Claims 1-2, 4-7,  9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0158948).
          Regarding claims 1-2, Kim discloses liquid polymer comprising one or more hydrophobic liquids having a boiling point at least 100 °C, at least 39% by weight of one or more synthetic acrylamide (co)polymers, one or more emulsifier surfactants, poly(alkyl) acrylate, and one or more inverting surfactants, wherein inverting the LP composition in an aqueous fluid to provide an inverted polymer solution having a filter ratio of 1.5 or less at 15 psi using a 1.2 μm filter (para [0032], [0070], [0076], [0077], claim 1), meeting the requirement of claims 1-2.
          Regarding claims 4, Kim discloses the aqueous fluid comprises produced reservoir brine, reservoir brine, sea water, fresh water, produced water, water, saltwater, brine, synthetic brine, synthetic seawater brine, or any combination thereof (claim 15). 
            Regarding claims 5, Kim discloses  compositions can further comprise water in amount of less than 10% by weight (para [0040]).
            Regarding claims 6, Kim discloses 2000 ppm inverted polymer solution (para [0174]) and the inverted polymer solution can have a viscosity of greater than 10 cP at 40° C (para [0108]).
            Regarding claims 7, Kim discloses the inverted polymer solution has a filter ratio of from 1.1 to 1.3 (claim 2). 
            Regarding claims 9, Kim discloses paraffin hydrocarbons, naphthene hydrocarbons, aromatic hydrocarbons, olefins, oils, stabilizing surfactants, and mixtures thereof (para [0050]). 
           Regarding claims 10, Kim discloses the acrylamide-(co)polymer may comprise less than about 50%, or less than about 40%, or less than about 30%, or less than about 20% by weight of the at least one additional co-monomer, wherein the additional comonomer can be a water-soluble, ethylenically unsaturated (para [0056]). 
         Regarding claims 11, Kim discloses 2-acrylamido-2-methylpropane sulfonic acid (para [0054]). 
         Regarding claims 12, Kim discloses inversion of polymer solution in 30 minutes or less (para [0109]). 

Conclusion
13.      Reference Jackson (WO 2017/100331) was cumulative in nature to the above rejection and thus not set forth.        
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766